REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Sawhney Reference: As close prior art which has previously been cited in the file record, the examiner cites Sawhney et al. (US 2010/0209478 A1). Sawhney et al. (hereafter referred to as Sawhney) is drawn to drug delivery to the eye through hydrogel plugs, as of Sawhney, title, abstract, and figure on front page. The hydrogel of Sawhney comprises multi-arm precursors, as of Sawhney, paragraph 0079, wherein said precursors may be polyethylene glycol, as of paragraph 0086.
Sawhney differs from the claimed invention because Sawhney does not teach mesoporous silica particles.
Sawhney also differs from the claimed invention at least because there is no evidence that the implant of Sawhney would have inherently stabilized a protein or peptide therapeutic agent against aggregation and degradation for at least six months after implantation. The fact that a certain result or characteristic (e.g. stabilizing a protein or peptide for at least six months after implantation) may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV). The examiner presents the following analysis to explain why the skilled artisan would not have expected this property of 6-month stabilization of a protein or peptide therapeutic agent to have been inherent.
As an initial matter, Sawhney provides many graphs and charts in the figures section of the reference drawn to drug release from the hydrogels of Sawhney. The tested hydrogel compositions appear to be drawn to therapeutic agents that are not proteins or peptides. In addition, the majority of the tested hydrogel compositions 

    PNG
    media_image1.png
    391
    485
    media_image1.png
    Greyscale

This figure teaches drug release in a time span of about two weeks. The skilled artisan would have expected that if a protein or peptide therapeutic agent were substituted in place of moxifloxacin, the drug release would have been about two weeks, and the composition would have failed to stabilize said protein or peptide therapeutic agent against aggregation and degradation for at least six months after implantation.
The only figures in Sawhney that appears to be drawn to drug release in a time period that is close to the required six months are figures 17A-17C. Figure 17A is reproduced below.

    PNG
    media_image2.png
    439
    541
    media_image2.png
    Greyscale

The above-reproduced figure shows at least one embodiment; namely the 100:0, 25 kD, ester embodiment which has released only 60% at 100 days. However, as best understood by the examiner, the hydrogels detailed in this embodiment are all made from polylactide or poly(lactide-co-glycolide) and do not include polyethylene glycol. This determination is made in view of Sawhney, paragraphs 0216 and 0217, (which is example 20), as well as figure 16. Sawhney, paragraphs 0216-0217, teaches that figure 17 is drawn to blends of microspheres in the hydrogels of figure 16. The hydrogels of figure 16 are PLA and PLGA hydrogels, as of Sawhney, figure 16, reproduced below.

    PNG
    media_image3.png
    400
    559
    media_image3.png
    Greyscale

The hydrogels of Sawhney, figure 16, all comprise PLGA or PLA and do not include PEG. Said PLGA and PLA of figure 16 are understood to be the materials in figure 17A. As best understood by the examiner, the legend of figure 17A is to be read in the following manner: In the case of the first item of the legend of figure 17A, which teaches “50:50, 25kD, Acid” is understood to teach PLGA with a 50/50 ratio of lactide and glycolide, with a 25,000 Dalton molecular weight, which is acid terminated (not ester terminated). Therefore, it is clear that figure 17A is drawn to PLA and PLGA and not PEG.
As such, Sawhney is understood to be deficient for at least the following reasons.
While Sawhney teaches hydrogels that appear to release active agent for a time period of at least six months, these hydrogels do not include polyethylene glycol. Given the fact that the majority of hydrogels taught by Sawhney fail to release active agent for a period of six months, there would not have been a reasonable expectation that a polyethylene glycol hydrogel could have been successfully formulated which could have 
Lu Reference: As close prior art that has previously been cited in the file record, the examiner cites Lu et al. (Journal of Pharmaceutical Sciences, Vol. 103, 2014, pages 216-226). Lu et al. (hereafter referred to as Lu) is drawn to a hydrogel comprising a multi-arm PEG and silica for sustained ocular delivery, as of Lu, page 216, title and abstract. Said composition appears to have the following structure, as of Lu, page 218, figure 1, reproduced below.

    PNG
    media_image4.png
    717
    1211
    media_image4.png
    Greyscale

As such, Lu appears to teach amorphous silica particles in a pegylated hydrogel matrix.
First, Lu differs from the claimed invention because Lu does not appear to specify that the silica in the hydrogel is mesoporous.

Third, Lu also differs from the claimed invention because the evidence in Lu shows that drug release occurs in a time period of about an hour, and the hydrogel degrades in a time period of about 2 weeks (14 days). In support of this, the examiner has cited Lu, page 223, figure 9b, reproduced below left and page 222, figure 7, reproduced below right.

    PNG
    media_image5.png
    581
    610
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    549
    602
    media_image6.png
    Greyscale

As such, in view of the above-reproduced teachings, there would have been no expectation that the composition of Lu would have stabilized a protein or peptide therapeutic agent against aggregation and degradation for a period of at least six months after implantation.
Kang-Mieler Reference: As close prior art which has been previously cited in the file record, the examiner cites Kang-Mieler et al. (US 2017/0087248 A1). Kang-Mieler et al. (hereafter referred to as Kang-Mieler) is drawn to a hydrogel delivery 

    PNG
    media_image7.png
    486
    584
    media_image7.png
    Greyscale

The hydrogels of Kang-Mieler include PEG, as of Kang-Mieler, paragraphs 0030, 0034, 0045, and 0050. This hydrogel is crosslinked, as of paragraph 0030.
Kang-Mieler does not teach mesoporous silica particles, as required by all of the claims.
With regard to claim 1, this claim requires a burst release of less than about 10% over the initial 24-hour period. In the above-reproduced figures, Kang-Mieler teaches 

    PNG
    media_image8.png
    231
    617
    media_image8.png
    Greyscale

With regard to claim 21 and claims dependent thereon, these claims require a polyethylene glycol formed by a reaction between a polyethylene glycol with an electrophilic end group and polyethylene glycol with a nucleophilic end group. The examiner notes that Kang-Mieler teaches hydrogels comprising polyethylene glycol (abbreviated as PEG), as of Kang-Mieler, paragraphs 0030, 0034, 0045, 0050, and 0063. However, none of these PEG-containing hydrogels would have been formed by the reaction between a polyethylene glycol with an electrophilic end group and a polyethylene glycol with a nucleophilic end group. This is because the PEG containing hydrogels of Kang-Mieler are hydrogels made from poly(lactic acid)-poly(ethylene glycol) copolymers and poly(lactic-co-glycolic)acid-poly(ethylene glycol) copolymers or PNIPAAm-PEG copolymers. These would not have been the hydrogels made from reacting a PEG with an electrophilic endgroup with a PEG with a nucleophilic endgroup.
Osswald Reference: As additional relevant prior art which has been previously cited in the file record, the examiner cites Osswald et al. (Current Eye Research, Vol. 41, No. 9, 2016, pages 1216-1222). Osswald is drawn to a microsphere-hydrogel drug 
Both Osswald and Kang-Mieler teach values for the initial burst of about 20-21%, as of Kang-Mieler, page 5, Table 1 and Osswald, page 1219, Table 1. It is unclear from Kang-Mieler as to what the time period for the determination of the initial burst actually is. However, Osswald teaches that the initial burst refers to the first 24 hours, as of Osswald, page 1216, “Results” section of abstract. As such, as best understood by the examiner, the skilled artisan would have understood that the initial burst in Kang-Mieler would have also been the first 24 hours.
With regard to instant claims 1, the claim requires an initial burst in the first 24 hour period of less than about 10%. Osswald and Kang-Mieler appear to teach an initial burst of slightly greater than 20% in the first 24 hours. This is outside the claimed requirement that the initial burst be less than about 10%. As such, neither Osswald nor Kang-Mieler teach the requirements of claim 1. 
Additionally, there would have been no reasonable expectation that the skilled artisan could have successfully optimized the compositions of Osswald and Kang-Mieler to have achieved the required burst of less than about 10% because the skilled artisan 
Osswald and Drapala References – Claim 21: With regard to instant claim 21, Osswald teaches a PEG hydrogel comprising PEG and PNIPAAm (poly(N-isopropylacrylamide)), as of Osswald, page 1217, right column, section entitled “Hydrogel preparation”, which is reproduced below.

    PNG
    media_image9.png
    438
    652
    media_image9.png
    Greyscale

The starting materials of this hydrogel does not include a PEG with a nucleophilic endgroup.
As a newly cited reference, the examiner cites Drapala et al. (Journal of Biomaterials Science 22 (2011), pages 59–75), which is reference #11 in the above-reproduced paragraph from Osswald. Drapala et al. (hereafter referred to as Drapala) is drawn to thermoresponsive hydrogels comprising poly(N-isopropylacrylamide) polymerized with polyethylene glycol (PNIPAAm-PEG), as of Drapala, page 59, title and abstract. Said hydrogels are made in the following manner, as of Drapala, page 62, Scheme 1, reproduced below.

    PNG
    media_image10.png
    856
    1477
    media_image10.png
    Greyscale

As best understood by the examiner, the above-reproduced structure differs from the structure that would have formed had a polyethylene glycol with an electrophilic end group and a polyethylene glycol with a nucleophilic end group been reacted together, as required by the instant claims. This is because, in the case wherein polyethylene glycol with an electrophilic end group and a polyethylene glycol with a nucleophilic end group been reacted together, the likely result would have been a PEG chain interrupted by an ester or amide group. This is because an ester or amide group would have been formed by the reaction of a PEG with an electrophilic end group (e.g. an active ester such as N-hydroxysuccinimide or an acyl chloride) with a PEG with a nucleophilic end group (e.g. a PEG with a hydroxyl or amine end group). However, such a chemical structure is not what is shown in the above-reproduced figure from Drapala.
Furthermore, as best understood by the examiner, in the above polymerization described by Drapala, the polymerization would appear to proceed through a free radical mechanism, as of the abstract of Drapala. As such, the mechanism of Drapala is 
The examiner notes that MPEP 2113(I) states that if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. However, in this case, the product made by the instantly recited process differs from that of Drapala because the product made by the instantly recited process would have included a PEG chain interrupted by a functional group such as an ester or amide formed by the reaction of an electrophilic and nucleophilic group, wherein such an interruption in the PEG chain is absent in Drapala. As such, the product produced by the instantly recited process is not the same as that of Drapala. In addition, there would have been no motivation for the skilled artisan to have modified Drapala to have included a PEG chain interrupted by a functional group such as an ester or amide formed by the reaction of an electrophilic and nucleophilic group. As such, the product produced by the process of the instant claims is not obvious over the polymer of Drapala.
Copending Case 16/888,348: As a relevant copending case drawn to similar subject matter and having the overlapping inventors with the instant application, the examiner cites the claims of copending application 16/888,348. The claims of the ‘348 application are drawn to a bioerodible crosslinked hydrogel which is made from polyethylene glycol. Nevertheless, no double patenting rejection over the claims of the ‘348 application has been written. This is because the claims of the ‘348 application do not recite the mesoporous silica particle required by the instant claims. Also, the claims of the ‘348 application recite a fatty component that is not recited by the instant claims.
Notes Regarding Interpretation of Dependent Claims: Claim 1 requires that the claimed composition stabilizes the therapeutic agent against aggregation and degradation for at least six months after implantation. Claim 9, which depends upon claim 1, requires that the implant releases the therapeutic agent for a period of at least six months from implantation. Claim 9 is understood to properly limit claim 1. Subject matter that would be within the scope of claim 1 but not of claim 9 would be a composition that stabilizes the therapeutic agent against aggregation and degradation for at least six months but does not release the therapeutic agent.
Regarding claim 10, this claim recites that if the composition of claim 1 were modified to remove the mesoporous silica nanoparticles, the release time of the active agent would be less than 28 days. The examiner clarifies that such a modified composition is not within the scope of claim 1. However, the hydrogel from which the implant of claim 1 is made is such that if the mesoporous silica particles were removed, the release time of the active agent would have been less than 28 days.
Regarding claim 16, this claim is limited to a protein or peptide selected from at least one of the recited ingredients. This is relevant regarding the anti-TNF alpha agents. An anti-TNF alpha agent that is not a protein or peptide is not understood to be within the scope of claim 16. The term “biosimilar” appears to be a known term of art, as of FDA (https://www.fda.gov/drugs/biosimilars/biosimilar-and-interchangeable-products accessed 24 February 2022, 5 printed pages). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612